OPINION — AG — ** COUNTY TREASURERS — INTEREST — SECURITIES ** (1) COUNTY TREASURERS ARE EXPRESSLY AUTHORIZED BY 62 Ohio St. 384.1 [62-384.1], TO PURCHASE INTEREST BEARING SECURITIES OF THE UNITED STATES GOVERNMENT. (2) COUNTY TREASURERS ARE NOT AUTHORIZED BY LAW TO INVEST MONIES IN REPURCHASE AGREEMENTS. (RE PURCHASE AGREEMENTS, BONDS, INVEST, INTEREST BEARING, ACCOUNTS, DEPOSITORY BANK TO POOL MONEY BELONGING TO THE COUNTY, PUBLIC FINANCE) CITE: 62 Ohio St. 348.1 [62-348.1], OPINION NO. 81-189 (CHARLES S. ROGERS) ** SEE: OPINION NO. 90-034 (1990) AG